MEMORANDUM **
Robert B. Wister appeals pro se from the tax court’s order dismissing for lack of subject matter jurisdiction his petition challenging the penalty assessment imposed for filing a frivolous tax return. We have jurisdiction under 26 U.S.C. *57§ 7482(a)(1). We review de novo, Gorospe v. Comm’r, 451 F.3d 966, 968 (9th Cir.2006), and we affirm.
The tax court properly concluded that, at the time Wister filed his petition, it lacked jurisdiction to review the frivolous return penalty. See 26 U.S.C. §§ 6702(a), 6703(b) (2006); see also Ginsberg v. Comm’r, 130 T.C. No. 7 (2008) (applying pre-amendment version of § 6330(d)(1) where original notice of determination was issued prior to date amended statute became effective).
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.